Smith, J.:
Defendants challenge the sufficiency of the papers upon which the attachment rests on the ground that there is no proof of any damage suffered by the plaintiff by reason of the breach of the contract. They do not question the right of the plaintiff to an attachment where unliquidated damages only are demanded. The defendants contend, however, that there must be evidence of such damage sufficient to authorize the court to say prima facie that damage to the amount claimed has been sustained by the plaintiff. This posi*152tion would seem to. be supported by the authorities. (See Ladenburg v. Commercial Bank, 87 Hun, 269.) In that case Judge Van Brunt, writing for the General Term in the first department, says.: “ To sum up the whole matter, it would seem that it is necessary that there should be presented to the court, upon the face of the papers, facts establishing a reasonably certain right of recovery, and where the existence of certain facts is necessary to a recovery, unless such facts are shown, there is presented no right to recover, nor is any cause of action shown to exist.” (See, also, Walls v. Nichols, 32 Hun, 276 ; Manufacturers' National Bank v. Hall, 60 id. 466; Bloomingdale v. Cook, 35 App. Div. 360; Delafield v. Armsby Co., 62 id. 262.) In the Delafield case the head note reads: “Section 636 of the Code of Civil Procedure, providing that in order to entitle the plaintiff in an action to recover damages for a breach of contract to a warrant of attachment ‘ the affidavit must show; that the plaintiff is entitled to recover a sum stated therein over and above all counterclaims known to him,’ requires that the affidavit set out the evidence upon which the plaintiff relies to prove his damages.
“ Where the action is brought upon,a contract of sale of goods for future delivery the measure of damages, ordinarily, is the difference between the contract price and the market value of the article at the time and place where it should have been delivered. A statement in the affidavit on which the attachment is granted, that the plaintiffs, in reliance upon the contract, sold the goods for future delivery for $9,060.20 in advance of the price which they had agreed to pay the defendant therefor, does not comply with the requirement of the Code, as that sum is not the correct measure of damages — unless it appears that there was no market price for the article at the time and place of delivery; in which case such measure of damages might apply.”
Under the rules of law as thus defined has the plaintiff established that a certain, sum is due for the breach of this contract ? I apprehend that it will not be questioned that primarily the measure of damage for the breach of the contract is the difference between the price named in the contract and the market value of the article named — the price at which it could be obtained by the plaintiff from other dealers. The plaintiff, upon the breach of the contract *153by the defendants, is bound to seek the goods in other markets, and it is only upon his failure to find them there that he can recover any special damages as loss of profits. There is no attempt to claim in the affidavit presented-that lime of equal quality could not have been obtained from other dealers, and the contracts of the plaintiff have been fulfilled with the lime so obtained. Without such an allegation proof of loss of profits upon this, contract becomes wholly immaterial, and establishes no sum as due and owing from the defendant to the plaintiff for breach of the contract. Within the authorities cited, therefore, we think that the plaintiff has failed to make proof of any damages caused by the breach by the defendants of their contract, and that the attachment cannot be sustained.
The order should, therefore, be reversed.
All concurred.
Order reversed, with ten dollars costs and disbursements, and motion to vacate granted, with ten dollars costs, without prejudice to any other application, Upon payment of. costs.